The indictment alleged that appellant sold intoxicating liquor to one Huffiron. Upon conviction the punishment was assessed at one year in the penitentiary.
No objection was urged to the court's charge, and the only bill of exception in the record raises the sole question of the sufficiency of the evidence.
The statement of facts reveals that Huffiron, Sturrock and Robinson together went to appellant's house to purchase whisky. Robinson remained in the car while the other two went into or towards the lot; Robinson did not pretend to know from whom the whisky was obtained and only testified that whisky was brought back to the car by Huffiron and Sturrock. Huffiron testified that he bought and paid for a pint of whisky. In his identification of appellant as the seller this witness wavered to some extent but even his evidence would support the verdict, notwithstanding appellant offered testimony from several witnesses to the effect that Huffiron had told them that while he (Huffiron) had testified before the grand jury that he bought the whisky from appellant that he did so because he was scared and that in truth he did not buy it from appellant. Huffiron denied that he had made such impeaching statements. The witness Sturrock was positive in his identification of appellant as the seller, and no attack whatever was made on his veracity. Appellant did not testify and offered no evidence save the impeaching testimony mentioned, and some evidence which squinted at an alibi.
That the evidence supports the verdict seems clear.
The judgment is affirmed.
Affirmed. *Page 53